Name: 2009/600/EC: Commission Decision of 5 August 2009 amending Decision 2003/467/EC as regards the declaration that certain Member States and regions thereof are officially free of bovine brucellosis (Notified under document C(2009) 6086) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  economic geography;  regions and regional policy;  agricultural policy
 Date Published: 2009-08-06

 6.8.2009 EN Official Journal of the European Union L 204/39 COMMISSION DECISION of 5 August 2009 amending Decision 2003/467/EC as regards the declaration that certain Member States and regions thereof are officially free of bovine brucellosis (Notified under document C(2009) 6086) (Text with EEA relevance) (2009/600/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(II)(7) thereto, Whereas: (1) Directive 64/432/EEC provides that a Member State or part of a Member State may be declared officially free of bovine brucellosis as regards bovine herds, subject to compliance with certain conditions set out in that Directive. (2) The lists of Member States and regions thereof declared free of bovine brucellosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2). (3) Ireland and Poland have submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards their whole territory in order that those Member States may be considered officially bovine brucellosis-free Member States. (4) Following the evaluation of the documentation submitted by Ireland and Poland, the whole territory of those Member States should be recognised as officially bovine brucellosis-free. (5) Portugal has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the islands of Faial and Santa Maria in the Autonomous Region of Azores in order that those islands may be considered officially bovine brucellosis-free regions of Portugal. (6) In addition, Spain has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the provinces of Santa Cruz de Tenerife and Las Palmas in Spain in order that those provinces may be considered officially bovine brucellosis-free regions of Spain. (7) Following the evaluation of the documentation submitted by Portugal and Spain, the islands and provinces concerned should be recognised as officially bovine brucellosis-free regions of those Member States. (8) Decision 2003/467/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2003/467/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 August 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 156, 25.6.2003, p. 74. ANNEX Annex II to Decision 2003/467/EC is replaced by the following: ANNEX II CHAPTER 1 Officially brucellosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany IE Ireland FR France LU Luxembourg NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden CHAPTER 2 Officially brucellosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini,  Region Friuli-Venezia Giulia,  Region Lazio: Province of Rieti;  Region Liguria: Provinces of Imperia, Savona,  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese,  Region Marche,  Region Piemonte,  Region Puglia: Province of Brindisi,  Region Sardegna: Provinces of Cagliari, Nuoro, Oristano, Sassari,  Region Toscana,  Region Trentino-Alto Adige: Provinces of Bolzano, Trento,  Region Umbria: Provinces of Perugia, Terni,  Region Veneto. In Portugal:  Autonomous Region of Azores: Islands of Corvo, Faial, Flores, Graciosa, Pico, Santa Maria. In Spain:  Province of Santa Cruz de Tenerife,  Province of Las Palmas. In the United Kingdom:  Great Britain: England, Scotland, Wales.